Exhibit Delta Natural Gas Company, Inc. Notice of Performance Shares Award To:Johnny Caudill At its meeting on August 13, 2010, the Corporate Governance and Compensation Committee (the “Committee”) of Delta Natural Gas Company, Inc. (the “Company”), authorized and directed the Company, on the Date of Award set forth below, to issue and make an award to you of Performance Shares entitling you to receive shares of the Company’s common stock under the terms and conditions of the Incentive Compensation Plan (the “Plan”) of the Company and this Notice of Performance Shares Award.Such award of Performance Shares was subsequently ratified by the Board of Directors.A copy of the Plan is attached as Exhibit A.Capitalized terms that are not defined have the meanings given them in the Plan. Date of Award:August 31, 2010 Award:Subject to the Performance Period, Performance Criteria and other restrictions set forth herein, you may receive between 1,000 to 2,000 Performance Shares which will entitle you to receive one share of the Company’s common stock (“Share”) for each Performance Share. Performance Period:The period from July 1, 2010 – June 30, 2011. Restriction Period(s): Restriction
